Title: Hubbard Taylor to James Madison, 15 April 1830
From: Taylor, Hubbard
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Spring Hill
                                
                                15th. April 1830
                            
                        
                        
                        In closing up my old Accounts I find that the funds placed in my hands by you since the Acct. rendered,
                            including what remained after, the purchase of the Mules sent you and $20 paid Mr. John Lee who had subsequently the agency
                            of your business and presuming Mr. Lee still continues as such and as I make no charge for the trivial services, I have
                            rendered, that there is still a ballance of $25 in your favor— And as my Brother Reubin will have some Money in Virginia
                            coming through the hands of Colo. Tho: Minor of Spotsylvania, I got him to write to Colo. Minor when it comes into his
                            hands to pay you for me the said ballance of $25——
                        I have not seen Mr. John Lee but once for many years past & then for a few moments only, as we live
                            near two hundred Miles apart— This is the only excuse I have in not closing the matter before.
                        I flatter myself the good people of Virginia will adopt the Constitution submitted to them by the late
                            Convention; & that peace quietness and happiness to the State will be the result—
                        Our relations in this quarter all enjoy usual good health except my Brother Reubins Wife, she, for a long time has
                            been very feeble Mrs Taylor joins me in our sincere good wishes to Mrs. Madison & yourself and I am most
                            affectionately yrs
                        
                        
                            
                                Hubbard Taylor
                            
                        
                    